DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application discloses and claims only subject matter disclosed in prior application no 16/896,423, filed 6/19/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,171,135 B2 (Kim et al). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of claims 1-20, of the instant application, may be found in claims 1-20 of the patent.
Regarding claim 1, Kim et al 135’ discloses a semiconductor device, comprising: a substrate; a first active pattern on the substrate and extending in a first direction, an upper portion of the first active pattern including at least one first channel pattern; first source/drain patterns in recesses in an upper portion of the at least one first channel pattern; and a gate electrode on the first active pattern and extending in a second direction crossing the first direction, wherein: each of the first source/drain patterns includes a first semiconductor layer, a second semiconductor layer, and a third semiconductor layer, which are sequentially provided in the recesses, each of the at least one first channel pattern, the first semiconductor layer, the second semiconductor layer, and the third semiconductor layer includes silicon- germanium (SiGe), and the first semiconductor layer has a germanium concentration higher than a germanium concentration of the second semiconductor layer (claim 1).
Regarding claim 2, Kim et al 135’ discloses wherein: the at least one first channel pattern includes a pair of first surfaces facing the first source/drain patterns, and the first semiconductor layer includes first portions on the first surfaces (claim 2).
Regarding claim 3, Kim et al 135’ discloses wherein: the at least one first channel pattern includes a plurality of first channel patterns spaced apart from each other in the second direction, the first portions of the first semiconductor layer are separately and respectively provided on the plurality of first channel patterns, and the third semiconductor layer is a single layer covering the first portions of the first semiconductor layer separated from each other in the second direction (claim 3).
Regarding claim 4, Kim et al 135’ discloses wherein the second semiconductor layer includes a plurality of portions respectively provided on the first portions of the first semiconductor layer and spaced apart from each other (claim 4).
Regarding claim 5, Kim et al 135’ discloses wherein: the at least one first channel pattern further includes a pair of second surfaces, which connect the pair of first surfaces to each other and are overlapped with the gate electrode, and the first semiconductor layer includes second portions provided on the second surfaces (claim 5).
Regarding claim 6, Kim et al 135’ discloses wherein the second portions of the first semiconductor layer are extended to a region below the first portions of the first semiconductor layer to be in contact with bottom surfaces of the first portions of the first semiconductor layer (claim 6).
Regarding claim 7, Kim et al 135’ discloses wherein the first portions of the first semiconductor layer have a different thickness from the second portions of the first semiconductor layer (claim 7).
Regarding claim 8, Kim et al 135’ discloses wherein the second portions of the first semiconductor layer cover a top surface of the at least one first channel pattern (claim 8).
Regarding claim 9, Kim et al 135’ discloses wherein: the first semiconductor layer is thinner than the second semiconductor layer, and the second semiconductor layer is thinner than the third semiconductor layer (claim 9).
Regarding claim 10, Kim et al 135’ discloses wherein a thickness of the second semiconductor layer is about two to seven times a thickness of the first semiconductor layer (claim 10).
Regarding claim 11, Kim et al 135’ discloses wherein: a thickness of the first semiconductor layer ranges from about 1 nm to about 5 nm, and a thickness of the second semiconductor layer ranges from about 10 nm to about 30 nm (claim 11).
Regarding claim 12, Kim et al 135’ discloses wherein: each of the first source/drain patterns further includes a fourth semiconductor layer on the third semiconductor layer, and the fourth semiconductor layer has a germanium concentration higher than that of the third semiconductor layer (claim 12).
Regarding claim 13, Kim et al 135’ discloses wherein: the first active pattern is on a first active region of the substrate, the semiconductor device further includes: a second active pattern on a second active region of the substrate and extending in the first direction; and second source/drain patterns in recesses in an upper portion of the second active pattern, the first active region is a PMOSFET region, and the second active region is an NMOSFET region (claim 13).
Regarding claim 14, Kim et al 135’ discloses wherein: the at least one first channel pattern includes a plurality of first channel patterns, the plurality of first channel patterns being sequentially stacked on the substrate, and the gate electrode surrounds a top surface, a bottom surface, and both side surfaces of each of the plurality of first channel patterns (claim 14).
Regarding claim 15, Kim et al 135’ discloses a semiconductor device, comprising: a substrate; a first active pattern on the substrate and extending in a first direction; first source/drain patterns in recesses in an upper portion of the first active pattern; and a gate electrode on the first active pattern and extending in a second direction crossing the first direction, the gate electrode being on a top surface and at least one side surface of the first active pattern, wherein: each of the first source/drain patterns includes a first semiconductor layer and a second semiconductor layer, which are sequentially provided in the recesses, the first active pattern includes a first channel pattern at an upper portion thereof, the first channel pattern includes a pair of first surfaces that face the first source/drain patterns, and a pair of second surfaces that connect the pair of first surfaces to each other and are overlapped with the gate electrode, the first semiconductor layer includes first portions on the first surfaces and second portions on the second surfaces, and the first portions of the first semiconductor layer is thicker than the second portions of the first semiconductor layer (claim 15).
Regarding claim 16, Kim et al 135’ discloses wherein: the first channel pattern includes silicon-germanium (SiGe), and a germanium concentration of the first semiconductor layer is higher than that of the first channel pattern (claim 16).
Regarding claim 17, Kim et al 135’ discloses wherein: each of the source/drain patterns further includes a third semiconductor layer on the second semiconductor layer, the first semiconductor layer is thinner than the second semiconductor layer, and the second semiconductor layer is thinner than the third semiconductor layer (claim 17).
Regarding claim 18, Kim et al 135’ discloses wherein: each of the first source/drain patterns further includes a fourth semiconductor layer on the third semiconductor layer, and a germanium concentration of the fourth semiconductor layer is higher than that of the third semiconductor layer (claim 18).
Regarding claim 19, Kim et al 135’ discloses wherein: the first active pattern is on a first active region of the substrate, the semiconductor device further includes: a second active pattern on a second active region of the substrate to extend in the first direction; and second source/drain patterns in recesses in an upper portion of the second active pattern, the first active region is a PMOSFET region, and the second active region is an NMOSFET region (claim 19).
Regarding claim 20, Kim et al 135’ discloses a semiconductor device, comprising: a substrate; a first active pattern on the substrate and extending in a first direction, an upper portion of the first active pattern including a first channel pattern; first source/drain patterns in recesses in an upper portion of the first channel pattern; a gate electrode on the first active pattern and extending in a second direction crossing the first direction, an active contact connected to the first source/drain pattern; and an interface layer between the active contact and the first source/drain pattern, wherein: each of the first source/drain patterns includes a first semiconductor layer, a second semiconductor layer, and a third semiconductor layer, which are sequentially provided on the recesses, each of the first channel pattern, the first semiconductor layer, the second semiconductor layer, and the third semiconductor layer includes silicon-germanium (SiGe), a germanium concentration of the third semiconductor layer is higher than that of the second semiconductor layer, a germanium concentration of the first semiconductor layer is higher than a germanium concentration of the second semiconductor layer, the first channel pattern includes a pair of first surfaces, which face the first source/drain patterns, and a pair of second surfaces, which connect the pair of first surfaces to each other and are overlapped with the gate electrode, and the first semiconductor layer includes first portions on the first surfaces and second portions on the second surfaces (claim 20).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA D HARRISON/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        
mdh
October 4, 2022